DETAILED ACTION
This communication is response to the application filed 02/11/2021. Claims 1-30 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8-12, 16, 17, 20, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2021/0352666 to SIROTKIN et al. (hereafter Sirotkin) in view of US Pub. 2015/0172030 to Tiirola et al. (hereafter Tiirola).

Regarding claim 1, Sirotkin discloses a method of wireless communication, comprising: 
receiving, by a wireless node, an indication of not-available (NA) resources of a parent node, the NA resources corresponding to a first set of one or more resources configured at the parent node as being unavailable for uplink and downlink communications between the parent node and the wireless node (see Sirotkin, ¶ 0067: if a subframe is a not available subframe for an IAB node, the not available subframe is to not be used by the IAB node 410 or allocated to UEs 415 connected to the IAB node 410; ¶ 0080: the NA time resource for an IAB node's child links are indicated from the central unit (CU) to the distributed unit (DU) of the IAB node. Since current Rel-15 specifications do not accommodate this property, F1AP signaling from the CU of IAB donor 405 to the DU of an IAB node 410 will be needed to indicate NA resource. Some embodiments may be related F1AP signaling from the central unit (CU) in the IAB donor 405 to the distributed unit (DU) in an IAB node 410 to indicate not available (NA) resource for central coordination); and 
refraining, by the wireless node, from communicating with the parent node within the NA resources based on the indication of NA resources of the parent node (see Sirotkin, ¶ 0067: if a subframe is a not available subframe for an IAB node, the not available subframe is to not be used by the IAB node 410 or allocated to UEs 415 connected to the IAB node 410; ¶ 0073: the IAB node 410 may refrain from usage and/or allocation of not available subframes; ¶ 0075: if one or more subframes are not available subframes, perform one or more of: refrain from transmission during the not available subframes; refrain from allocation of the not available subframes to UEs 415 that are connected to the IAB node 410; and/or other).
Sirotkin does not explicitly disclose wherein the indication of NA resources of the parent node comprises an invalid time division duplex (TDD)- uplink-downlink configuration.
However, Tiirola discloses wherein the indication of NA resources of the parent node comprises an invalid time division duplex (TDD)- uplink-downlink configuration (see Tiirola, ¶ 0039: HARQ feedback resources may not be available for certain physical uplink shared channel (PUSCH) and/or physical downlink shared channel (PDSCH) subframes of a previous radio frame (in other words previous UL/DL configuration) due to wrong link direction of a current UL/DL configuration).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Tiirola and incorporate it into the system of Sirotkin to achieve dynamic uplink and/or downlink allocations to improve system throughput (see Tiirola, ¶ 0003).

Regarding claim 2, Sirotkin in view of Tiirola discloses the method of claim 1, wherein refraining from communicating with the parent node within NA resources further comprises: determining, by the wireless node, a second set of one or more resources different from the first set, based on the indication of the NA resources of the parent node; and communicating, between the wireless node and the parent node, using the second set of one or more resources (see Sirotkin, ¶ 0073; ¶ 0074; ¶ 0081).

Regarding claim 5, Sirotkin in view of Tiirola discloses the method of claim 1, further comprising determining the invalid uplink- downlink TDD configuration by identifying an invalid downlink/uplink/flexible (D/U/F) slot configuration (see Sirotkin, ¶ 0080: In some cases related to IAB, regarding time-domain resource, from a Mobile-Termination (MT) or a User Equipment (UE) point-of-view, downlink/uplink/flexible (D/U/F) time resource can be indicated for the parent link as in Rel-15 specifications. From a DU point-of-view, the child link has the downlink/uplink/flexible/not available (D/U/F/NA) types of time resource).

Regarding claim 8, Sirotkin in view of Tiirola discloses the method of claim 1, wherein the wireless node corresponds to at least one of a mobile termination (MT) entity of an integrated access and back (IAB) node or a user equipment (UE) (see Sirotkin, ¶ 0080-¶ 0082).

Regarding claim 9, Sirotkin in view of Tiirola discloses the method of claim 1, wherein receiving the indication of the NA resources of the parent node include receiving, by the wireless node from at least one of a parent distributed unit (DU) or a central unit (CU), the indication of the NA resources of the parent node (see Sirotkin, ¶ 0080-¶ 0082).

Regarding claim 10, it is rejected for the same reasons as set forth in the claim. Applicant is merely claiming the transmitter side of the invention.
 
Regarding claim 11, Sirotkin in view of Tiirola discloses the method of claim 10, wherein the network node corresponds to at least one of central unit (CU) or a distributed unit (DU) (see Sirotkin, ¶ 0080-¶ 0082).

Regarding claim 12, Sirotkin in view of Tiirola discloses the method of claim 10, wherein the wireless node corresponds to at least one of a mobile termination (MT) entity or a user equipment (UE) (see Sirotkin, ¶ 0080-¶ 0082).

Regarding claim 16, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 23, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 24, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 25, it is rejected for the same reasons as set forth in claim 10. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 10.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 11. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 12. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 12.

Claims 2, 3, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin in view of Tiirola and further in view of US Pub. 2021/0250941 to Tiirola et al. (hereafter Tiirola2).

Regarding claim 2, Sirotkin in view of Tiirola discloses the method of claim 1, wherein refraining from communicating with the parent node within NA resources further comprises: determining, by the wireless node, a second set of one or more resources different from the first set, based on the indication of the NA resources of the parent node; and communicating, between the wireless node and the parent node, using the second set of one or more resources (see above rejection).
Tiirola2 also discloses wherein refraining from communicating with the parent node within NA resources further comprises: determining, by the wireless node, a second set of one or more resources different from the first set, based on the indication of the NA resources of the parent node; and communicating, between the wireless node and the parent node, using the second set of one or more resources (see Tiirola2, ¶ 0059: obtaining a first resource configuration for at least one time domain resource, the first resource configuration indicating a first resource type for a first function part of the apparatus, the first resource type being one of: Hard, Soft and Not Available; obtaining a second resource configuration for the at least one time domain resource, the second resource configuration indicating a second resource type for a second function part of the apparatus, the second resource type being one of: Downlink, Uplink and Flexible; and determining an operation mode for the apparatus for the at least one time resource, based on a predefined rule, the first resource configuration and the second resource configuration. In some embodiments, the predefined rule comprises: in response to the first resource type being Soft and the at least one time resource being not occupied by the second function part, determining a first operation mode for the apparatus where the second function part does not transmit or receive and the first function part is available for transmission or reception).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Tiirola2 and incorporate into the system of Sirotkin to improve resource allocation in the communication system (see Tiirola2, ¶ 0056).

Regarding claim 3, Sirotkin in view of Tiirola and Tiirola2 discloses the  method of claim 2, wherein the second set of one or more resources is in a different slot than the first set of one or more resources (see Tiirola, ¶ 0059; ¶ 0144).
Also, it is well-known in the art for the first resources and the second resource to be located in different slot to achieve efficient resource allocation.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Allowable Subject Matter
Claims 4, 6, 7, 13-15, 19, 21, 22, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2021/0367660 to JO et al. discloses resource use method of node in wireless communication system.
US Pub. 2021/0144718 to Jyothi et al. discloses method and system for provisioning signaling in integrated access backhaul (IAB) network.
US Pub. 2020/0229181 to QI et al. discloses method for integreated access backhaul resource multiplexing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464